Title: General Orders, 4 August 1777
From: Washington, George
To: 



Head Quarters, at Col. Hills, Roxboro’, August 4th 1777.
Cambridge.Charlestown.Concord.


In the present marching state of the army, every incumbrance proves greatly prejudicial to the service; the multitude of women in particular, especially those who are pregnant, or have children, are a clog upon every movement—The Commander in Chief therefore earnestly recommends it, to the officers commanding brigades and corps, to use every reasonable method in their power, to get rid of all such as are not absolutely necessary; and the admission or continuance of any, who shall, or may have come to the army since its arrival in Pennsylvania, is positively forbidden; to which point the officers will give particular attention.
A General Court Martial is to sit to morrow, at nine oclock in the morning, at or near Judge Laurence’s quarters by Schuylkill falls, for the trial of all such prisoners as shall be brought before them—Col. James Wood is appointed president of this court.
The regimental Surgeons are to send all their sick to the general Hospital in Philadelphia.
